DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 19 August 2022 is hereby acknowledged. Claims 1-5, 11-24, and 26-28 as amended are pending, with claims 13-23 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 19 August 2022. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 112
Claims 1-5, 11, 12, 24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite “low or no autofluorescence” in two wavelength ranges. 
As an initial matter, the term “autofluorescence” is typically applied to natural fluorescence occurring in biological materials, not the polymeric resin compositions claimed in claims 1-12. For this reason, the term “autofluorescence” is interpreted broadly to include any fluorescence in the material at the recited wavelengths. The specification does not have a reasonably ascertainable definition for what constitutes “low” autofluorescence of fluorescence. While claims 2-5, 26 and 27 and the specification also recite grey value and fluorescent intensity (in arbitrary units as threshold values for fluorescence, alternatively, in blue and green wavelengths, none of these specify a threshold for one or other of blue green wavelengths. Moreover, the grey value appears to be a measure of fluorescent intensity, the measure of which is dependent on the specific instrument type and settings used, such as gain (see, e.g., US 2013/0040854, para. 0040). Since the grey values in claims 2-5 are recited as an absolute value, and not in comparison with any other material, a person of ordinary skill in the art would be unable to determine whether a sample met these limitations, as they are dependent on specific measurement methods. 

Claim Rejections - 35 USC § 103
Claim(s) 1-5, 11, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/058944 A (“Ono”) as evidenced by Gelest, UMS-992 (Acryloxpropyl)methylsiloxane Homopolymer MSDS (2015) (“Gelest”).
A partial machine translation of JP 2018/058944 A is enclosed.
As to claims 1-5, 26, and 27, Ono teaches a curable composition, containing a free radical curable resin matrix including acrylate and siloxane (B). Ono exemplifies the use of Irgacure 819, which is the recited free radical photoinitiator (para. 0064). Ono teaches the use of acrylate functional siloxane (B) and teaches that UMS-992 (acryloxypropyl)methylsiloxane homopolymer) may be used as the silicone resin, where Gelest evidences that this resin is the recited homopolymer. Ono teaches diluents, specifically 1,3-bis-(3-methacryloxypropyl)tetramethyldisiloxane and 1,3,5,7-tetrakis(acryloxypropyl)tetramethycyclotetrasiloxane (para. 0062) (see para. 0067, table 2, example 6). 
Ono does not state that the composition has low or no autoflurorescence as recited by claim 1, the grey values of claims 2-5, or the arbitrary units of claims 26 or 27. However, Ono teaches the same resin matrix, and is therefore presumed to have the low autofluorescence in the recited ranges.
As to claim 11, while not specifically exemplified, Ono preferably teaches 0.2 to 5 parts of the photoinitiator per 100 parts of the resin (para. 0048).

Claim(s) 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0163570 (“Vanmaele”) in view of US 2007/0224084 (“Holmes”) as evidenced by Scifinder properties of CAS 75980-60-8 (“Scifinder”).
As to claims 24 and 28, Vanmaele teaches radiation curable compositions having an initiator and a polyhedral oligomeric silsesquioxane, including silsesquioxane acrylates having curable functional group (see Table I), thus a radically polymerizable compound having a silicone group and an acrylate group as required by claim 24, and a (meth)acryl polyhedral oligomeric silsesquioxane as required by claim 28. Vanmaele teaches a photoinitiator, including for free radical photoinitiator, including Lucirin LR 8953 (para. 0073), which as evidenced by Scifinder, is diphenyl(2,4,6-trimethylbenzyoyl)phosphine oxide as required by claim 28.
Vanmaele does not state the low or no autofluorescence required by claim 24. However, it would be obvious to a person of ordinary skill in the art to prepare a curable composition of (meth)acryl functional polyorganosilsesquioxane and the phosphine oxide photoinitiator as Vanmaele suggests these components, and further that such identical composition would have the recited properties of claim 24.
Vanmaele does not explicitly teach a dark quencher; however, Vanmaele teaches coloring
agents for the resin composition, and specifically teaches carbon blacks (para. 0089), where carbon
black is a type of dark quencher, as evidenced by Holmes, para. 0181. As such, it would be an obvious variant of Vanmaele to include carbon black, a dark quencher, as pigment, which is suggested by Vanmaele.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. 
1.	Applicant’s arguments that autofluorescence is distinct from fluorescence in general have been considered, but they are not persuasive in showing that, even if correct, there is any measurable distinction between autofluorescence arising from intramolecular interactions and any other fluorescence. The Office notes that applicant’s specification does not have any evidence that any fluorescence arises from intramolecular interactions, rather than simply arising from the use of particular photoinitiators, such as thioxanthone, or other materials.
2.	Applicant’s arguments concerning what constitutes “low” autofluorescence are not persuasive. The proposed definition is unavailing, as it depends on what the operator considers noise. The evidence provided concerning the Amersham device are not persuasive, as it is only one device among many that may be used, and does not appear to even be the device used in the examples of applicant’s specification. The concern is not that a person would not be able to obtain a grey value or a fluorescence intensity; it is that the same material can provide numerous different values based on the specific instrument, filter, and setting used. The Amersham documents provide ample evidence that differing filters and light sources may be used (see exhibit 1, p. 1), which would provide different values, and thus produce uncertainty as to whether a specific material meets the limitations. For this reason, the claims, which try to establish an absolute, rather than comparative limitation on the fluorescence of the materials, is considered indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764